*1176OPINION.
Trammell:
The petitioner claims a deduction of $2,800 because this amount was charged off its books during the taxable year in order to make its savings account balance. There is no allegation or evidence that any loss was actually sustained by the petitioner during the taxable year. If the books were out of balance it might have been due entirely to the fact that they were improperly kept, but mere bookkeeping entries in and of themselves do not establish a loss.

Judgment will he entered for the resfondent.